                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


ALBUQUERQUE PUBLIC SCHOOLS,

        Plaintiff,                                       Case 1:19-cv-1126 KG/JHR

v.

AGATHA AND MALCOM COOPER,
as parents of Student,

         Defendants.

                         ORDER DISMISSING WITH PREJUDICE

        This matter came before the Court on an Unopposed Motion to Dismiss all claims with

Prejudice. The Court, having considered the Unopposed Motion and being otherwise fully

informed, FINDS that all claims were resolved through mediation; following a Fairness Hearing

and consideration of the Report and Supplement by the duly appointed Guardian ad Litem, this

Court approved the settlement agreement; and the Unopposed Motion should be granted.

        It is ORDERED that the above-captioned proceeding is hereby dismissed with prejudice

in its entirety.




                                           _________________________________
                                           UNITED STATES DISTRICT JUDGE
SUBMITTED BY:

WALSH GALLEGOS TREVIÑO KYLE & ROBINSON P.C.

By:   /s/ Evelyn Howard-Hand
      EVELYN N. HOWARD-HAND
      New Mexico State Bar No. 14401
      500 Marquette Avenue NW, Suite 1310
      Albuquerque, NM 87102-5316
      Telephone: (505) 243-6864
      Facsimile: (505) 843-9318

      ATTORNEYS FOR PLAINTIFF

STEVEN GRANBERG, ATTY. AT LAW
     /s/ Gail Stewart
By:  ____________
     Gail Stewart
     STEVEN GRANBERG, ATTY. AT LAW
     3800 Osuna NE, Suite 1
     Albuquerque, NM 87109
     Email: gstewart@66law.com

      ATTORNEYS FOR DEFENDANTS
